DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2021 was filed prior to the mailing date of the office correspondence.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatigny (US 5153859).
Chatigny reads on the claims as follows:
[AltContent: textbox ()][AltContent: textbox ()][AltContent: arrow][AltContent: textbox ()][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    333
    459
    media_image1.png
    Greyscale

Modified Fig. 17b, Chatigny. 

1. A method for polarizing a piezoelectric film (Figs. 17a and 17b), comprising: 
forming a piezoelectric film (vinylidene fluoride-trifluoroethylene copolymer layer 114, Fig. 17b) by using an injection deposition method ([f]ilms of the copolymer are then formed by solvent casting, melt extrusion, injection molding, col. 3, lines 19-21); 
flat adhering the piezoelectric film to a surface of a conductive substrate (electroconductive layer 112 is formed on the surface of the semiconductor substrate 110, see modified Fig. 17b above, col. 10, lines 34-36 and lines 48-50); 
performing a polarization process (poling scheme using a corona discharge, Fig. 17b, col. 11, line 13) on the piezoelectric film while the piezoelectric film is flat adhered to the surface (first electroconductive layer 112 may be continuous to cover substantially all of one face of the semiconductor substrate 110, col. 10, lines 48-50) of the conductive substrate.

2. The method of claim 1, wherein the piezoelectric film comprises a PVDF homopolymer (a homopolymer of vinylidene fluoride are not suitable, col. 3, line 35).

3. The method of claim 1, wherein the conductive substrate is a metal plate, a metal film, a carbon plate, or a metal coil (electroconductive layer 100 formed using conventional thin film deposition techniques, such as vacuum evaporating or sputtering a metal layer, col. 9, lines 54-56).

5. The method of claim 1, wherein flat adhering the piezoelectric film to the surface of the conductive substrate comprises applying a pressing force on the piezoelectric film and the conductive substrate, generating static electricity on an adhesion surface of the piezoelectric film, or using a conductive adhesive to bond the piezoelectric film and the surface of the conductive substrate (adhesive coated surfaces of the electrodes were pressed against either side of copolymer laminate, col. 12, lines 63-65).

6. The method of claim 5, wherein generating static electricity on the adhesion surface of the piezoelectric film comprises performing a plasma treatment on the adhesion surface or using a high pressure gas to blow the adhesion surface (surfaces are then roughened using conventional techniques, such as plasma etching or sand blasting, col. 4, lines 25-29).

13. A method for polarizing a piezoelectric film, comprising: 
forming a piezoelectric film (vinylidene fluoride-trifluoroethylene copolymer layer 114, Fig. 17b) on a surface of a conductive substrate (electroconductive layer 112 is formed on the surface of the semiconductor substrate 110, see modified Fig. 17b above, col. 10, lines 34-36), wherein forming the piezoelectric film on the surface of the conductive substrate comprises flat adhering the piezoelectric film on the surface of the conductive substrate; and 
performing a polarization process (poling scheme using a corona discharge, Fig. 17b, col. 11, line 13) on the piezoelectric film while the piezoelectric film is flat adhered to the surface of the conductive substrate (first electroconductive layer 112 may be continuous to cover substantially all of one face of the semiconductor substrate 110, col. 10, lines 48-50).

14. The method of claim 13, wherein the piezoelectric film comprises a PVDF homopolymer or a PVDF copolymer (a copolymer of vinylidene fluoride and trifluoroethylene, see Abstract).

15. The method of claim 13, wherein the conductive substrate is a metal plate, a metal film, a carbon plate, or a metal coil (electroconductive layer 100 formed using conventional thin film deposition techniques, such as vacuum evaporating or sputtering a metal layer, col. 9, lines 54-56).

Claim(s) 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meiten (JP 6638395).
Meiten reads on the claims as follows:
7. A method for polarizing a piezoelectric film (polarizing a non-polarized vinylidene fluoride
polymer film, para. [0007]), comprising: 
forming a piezoelectric film on a substrate by using a coating method (liquid composition may be cast onto the substrate such as a knife coating method, a cast coating method, a roll coating method, a gravure coating method, a blade coating method, a rod coating method, para. [0064], and [0085]); 
performing a stripping treatment to detach the piezoelectric film from the substrate ([T]hereafter, the polymer film was peeled off from the PET film, the polymer film
was sandwiched between metal electrodes from above and below, para. [0085]); 
flat adhering the piezoelectric film to a surface of a conductive substrate (meal electrode from above and below, para. [0085]); and 
performing a polarization process on the piezoelectric film (a DC voltage was applied at room temperature for 5 minutes under a condition of 150 MV/m to polarize the polymer film, thereby obtaining a polarized film, para. [0085]) while the piezoelectric film is flat adhered to the surface of the conductive substrate.

8. The method of claim 7, wherein the piezoelectric film comprises a PVDF copolymer (vinylidene fluoride/tetrafluoroethylene copolymer, para. [0085]).

9. The method of claim 7, wherein the conductive substrate is a metal plate, a metal film, a carbon plate, or a metal coil (indium tin oxide (ITO) electrode, a tin oxide electrode, para. [0077]).

10. The method of claim 7, wherein the conductive substrate comprises: 
a base, wherein the base comprises a plastic film, a transparent glass, or a plastic plate (base material, for example polyethylene terephthalate {PET} film, para. [0064]); and 
a conductive layer disposed on the base, wherein a surface of the conductive layer is the surface of the conductive substrate, and the conductive layer comprises a metal layer, a conductive oxide layer, or a carbon nanopowder paste layer (the electrode include an indium tin oxide (ITO) electrode, a tin oxide electrode, a metal nanowire, a metal nanoparticle, and an organic conductive resin, para. [0077]).

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chatigny (US 5153859) in view of Meiten (JP 6638395).
Regarding claims 4 and 16, Chatigny does not teach a conductive substrate comprises a base, wherein the base comprises a plastic film, a transparent glass, or a plastic plate; and a conductive layer disposed on the base, wherein a surface of the conductive layer is the surface of the conductive substrate, and the conductive layer comprises a metal layer, a conductive oxide layer, or a carbon nanopowder paste layer. However, Meiten teaches a piezoelectric film and a method of polarizing the piezoelectric film in which, 
[Claim 4 and 16], wherein the conductive substrate comprises: a base (base material, for example polyethylene terephthalate film, para. [0064]), wherein the base comprises a plastic film, a transparent glass, or a plastic plate; and a conductive layer disposed on the base, wherein a surface of the conductive layer is the surface of the conductive substrate, and the conductive layer comprises a metal layer, a conductive oxide layer, or a carbon nanopowder paste layer (the electrode include an indium tin oxide (ITO) electrode, a tin oxide electrode, a metal nanowire, a metal nanoparticle, and an organic conductive resin, para. [0077]).
Therefore, in view of the teachings of Meiten, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify method of polarizing a piezoelectric film by replacing the semiconductor substreate 110 of Chatigny, Fig. 17b with a polyethylene terephthalate (PET) film having electrodes such as indium tin oxide (ITO) electrode, a tin oxide electrode, a metal nanowire, a metal nanoparticle or an organic conductive resin as taught in para. [0077] of Meiten so that it enables to coat or cast a liquid composition of a piezoelectric material using conventional methods to form a piezoelectric film and then bond or adhere to a desired surface to polarize an unpolarized film. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meiten in view of Chatigny.
Regarding claims 11 and 12, Meiten does not teach adhering the piezoelectric film to the surface of the conductive substrate comprises applying a pressing force on the piezoelectric film and the conductive substrate, generating static electricity on an adhesion surface of the piezoelectric film, or using a conductive adhesive to bond the piezoelectric film and the surface of the conductive substrate or a plasma treatment on the adhesion surface or using a high pressure gas to blow the adhesion surface. However, Chatigny teaches a method of forming a laminate piezoelectric structure in which, 

11. The method of claim 7, wherein flat adhering the piezoelectric film to the surface of the conductive substrate comprises applying a pressing force on the piezoelectric film and the conductive substrate, generating static electricity on an adhesion surface of the piezoelectric film, or using a conductive adhesive to bond the piezoelectric film and the surface of the conductive substrate (adhesive coated surfaces of the electrodes were pressed against either side of copolymer laminate, col. 12, lines 63-65).

12. The method of claim 11, wherein generating static electricity on the adhesion surface of the piezoelectric film comprises performing a plasma treatment on the adhesion surface or using a high pressure gas to blow the adhesion surface (surfaces are then roughened using conventional techniques, such as plasma etching or sand blasting, col. 4, lines 25-29).
Therefore, in view of the teachings of Chatigny, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the method attaching a piezoelectric film as taught by Meiten with a film that adhering by applying a pressing force on to the adhesion surface or using adhesive coated surfaces of the electrodes and pressing against either side of copolymer laminate as taught in col. 12, lines 63-65 of Chatigny so that it enables the surfaces roughened using plasma etching so that the piezoelectric film adheres to a conducting surface before polarizing it and then to polarize an unpolarized film. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Huang (US 20190363241) teaches an ultrasonic sensing device including a circuit board and a piezoelectric martial integrated between a first electrode and a second electrode on the circuit board. 

Prior art of record benedict (US 20190189889) teaches a method and a device comprising a piezoelectric layer and electrode layers arranged on the opposite surfaces of the piezoelectric layer and the piezoelectric layer is poled before application of any electrically-conductive layer by corona poling.

Prior art of record Wang (CN 109494298) teaches a preparation method and a polarization method of the piezoelectric layer for an ultrasonic biological identification device in which the piezoelectric layer is made as a strippable coating and the adhesive layer is peeled from the piezoelectric layer after the corona discharge polarization treatment.

Prior art of record Miyoshi (US 20180160248, US 20140210309, US 20170111746, US 20170111745, US 20160008852) teaches an electroacoustic transduction film comprising a polymer composite piezoelectric body in which piezoelectric body particles are dispersed in a viscoelastic matrix formed of a polymer material and further subject to corona poling. 

Prior art of record Habu (US 20080034873) teaches ultrasound probe comprising a transmitting piezoelectric layer, an electrode layer and a receiving piezoelectric layer, wherein a polarization treatment on the receiving piezoelectric layer is carried out by a peelable dielectric layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729